                 Case 3:20-cr-03868-TWR Document 50 Filed 09/15/21 PageID.107 Page 1 of 5
    AO 2'45B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILE
                                            UNITED STATES DISTRICT COURT                                            SEP 1 5 2021
                                               SOUTHERNDISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA
                                       V.
                    MISSAEL DIAZ-QUILES (I)
                                                                           Case Number: 3:20-CR-03868-TWR

                                                                        Raj Paul Singh
                                                                        Defendant's Attorney
    USM Number                         39347-509
    □
    THE DEFENDANT:
    [:gJ pleaded guilty to count(s)          1 of the Superseding Information

    D was found guilty on count(s)
         after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section/ Nature of Offense                                                                                 Connt
    21 :952, 960; 18:2 - Importation Of Methamphetamine (Felony); Aiding and Abetting                                     Is




        The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    !ZI Count(s) 1-2 ofthe underlying Indictment                  are        dismissed on the motion of the United States.
    [:gJ Assessment : $100.00 imposed


    □    NTA Assessment*: $

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     lZI No fine                 D Forfeiture pursuant to order filed                                     , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        September 13 2021
                                                                        Date oflmposition of Sentence


                         HON. TODD W. ROBINSON
                                                                         ��b.\,\ c--
-    ---------------
                   ------1- fffil:rS-'I'KfEs--BISTitlCTfflD1t'ffi'                                                      - - - -�
            Case 3:20-cr-03868-TWR Document 50 Filed 09/15/21 PageID.108 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 MISSAEL DIAZ-QUILES (I)                                                 Judgment - Page 2 of 5
CASE NUMBER:               3 :20-CR�03 868-TWR

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody.of the Federal Bureau of Prisons to be imprisoned for a total term of:
 60 months




 □     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
          1. Residential Drug Abuse Program (RDAP)
          2. Incarceration at a facility in the Western Region to participate in RDAP and to accommodate
              family visits.


 □     The defendant is remanded to the custody of the United States Marshal.

 □     The defendant must surrender to the United States Marshal for this district:
       □ at _______ __ A.M.                                   on ___________________
       □     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 □
       Prisons:
       □ on or before
       □ as notified by the United States Marshal.
       □ as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                           to ________________

at _ _ _
       ___                _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY U NITED STATES MARSHAL



                                                                                                 3:20-CR-03868-TWR
                Case 3:20-cr-03868-TWR Document 50 Filed 09/15/21 PageID.109 Page 3 of 5

   AO '245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               MISSAEL DIAZ-QUILES (I)                                                    Judgment - Page 3of 5
   CASE NUMBER:             3 :20-CR-03868-TWR

           -      --
                                               SUPERVISED RELEASE
Upon release fromimprisonment,the defendant will be on supervised release for a term of:
3 years

                                            MANDATORY CONDITIONS
 1. The defendant must not commit another federal,state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa
    controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
    two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission ofmore
    than 4 drug tests per month during the termofsupervision,unless otherwise ordered by the court.
          □  The above drug testing condition is suspended,based on the court's determination that the defendant poses a low
             risk offuture substance abuse. (check ifapplicable)
4.   □ The defendant must make restitution in accordance with 18 U.S.C. §§3663 and 3663A or any other statute authorizing
    a sentence ofrestitution. (checkifapplicable)
5. �The defendant must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.   □  The defendant must comply with the requirements ofthe SexOffender Registration and Notification Act (34U.S.C. §
     20901,et seq.)as directed by the probation officer,the Bureau of Prisons,or any state sex offender registration agency in
    the location where the defendant resides,works,is a student,or was convicted ofa qualifying offense. (check if
    applicable)
 7. □ The defendant must participate in an approved program for domestic violence. (check ifapplicable)

 The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                     3:20-CR-03868-TWR
               Case 3:20-cr-03868-TWR Document 50 Filed 09/15/21 PageID.110 Page 4 of 5

 AO '245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   MISSAEL DIAZ-QUILES (1)                                                                Judgment - Page 4 of 5
 CASE NUMBER:                 3 :20-CR-03 868-TWR

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendaut's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendaut's behavior
while on supervision aud identify the minimum tools needed by probation officers to keep informed, report to the
court about, aud bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours oftheir release from imprisorunent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must.report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. lfthe defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions oftheir supervision that he or she observes in plain
   view.

7. ·The defendant must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer
    excuses the defendant from doing so. Ifthe defendant does not have full-time employment the defendant must try to fmd full­
    time employment, unless the probation officer excuses the defendant from doing so. Ifthe defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10 days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecoming aware ofa
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ifthe defendant
   knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
   first getting the permission ofthe probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, annnunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission ofthe court.

12. Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the ·defendant notified the person about the risk.

13. The defendant must follow the instructions ofthe probation officer related to the conditions ofsupervision.



                                                                                                                  3 :20-CR-03868-TWR
            Case 3:20-cr-03868-TWR Document 50 Filed 09/15/21 PageID.111 Page 5 of 5
AO"245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDAN T:            MISSAEL DIAZ-QUILES (I)                                               Judgment- Page 5of 5
CASE NUMBER:           3:20-CR-03868-TWR

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Not enter or reside in the Republic ofMexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration laws.
     2. Participate in a program ofdrug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release ofinformation between the probation
        officer and the treatment provider. May be required to contribute to the costs ofservices rendered in an
        amount to be determined by the probation officer, based on ability to pay.
     3. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
        1030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search
        conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation ofrelease. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
        when reasonable suspicion exists that the offender has violated a condition ofhis supervision and that
        the areas to be searched contain evidence ofthis violation. Any search must be conducted at a
        reasonable time and in a reasonable manner.



II




                                                                                           3:20-CR-03868-TWR
